IN THE DISTRICT COURT OF APPEAL
                                       FIRST DISTRICT, STATE OF FLORIDA

SHARROD M. MITCHELL,                   NOT FINAL UNTIL TIME EXPIRES TO
                                       FILE MOTION FOR REHEARING AND
      Appellant,                       DISPOSITION THEREOF IF FILED

v.                                     CASE NO. 1D16-4238

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed April 24, 2017.

An appeal from the Circuit Court for Duval County.
Marianne L. Aho, Judge.

Earl M. Johnson Jr., Jacksonville, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      DISMISSED. This dismissal is without prejudice to appellant’s right to seek

a belated appeal pursuant to Florida Rule of Appellate Procedure 9.141(c).


B.L. THOMAS, OSTERHAUS, and BILBREY, JJ., CONCUR.